Bigelow, J.
It is settled that the obstruction of a highway, by the construction of a railroad across it in a manner not authorized by law, is a nuisance, and that the proper remedy to redress such a public wrong is by indictment against the corporation. Commonwealth v. Nashua & Lowell Railroad, 2 Gray, 54. Commonwealth v. New Bedford Bridge, 2 Gray, 345.
It has also been adjudged, that the county commissioners, in assessing damages, on the petition of the towns of Erving and Montague, against the defendants, for a failure to construct their railroad across the highway in question according to the original order of the commissioners, passed on the 17th of December 1847, acted without legal authority. Vermont & Massachusetts Railroad v. County Commissioners, 10 Cush. 12. We think it necessarily follows that the entire adjudication of the commissioners upon said petition was erroneous ; and that it affords no justification to the defendants for creating and maintaining the alleged nuisance. If the alterations of the highway, prescribed by the commissioners, in the order passed by them upon said petition, were wholly separate and independent of the award of damages to the towns, so much of the order as directs the changes in the *25highway might be held valid, although the part assessing the damages was illegal and void. But it is manifest, from the whole tenor of the adjudication, that the assessment of damages to the towns was a material element which entered largely into the decree which the commissioners then made concerning the alterations in the highway, and that the latter were essentially modified in consequence of the order for the payment of damages to the towns of Erving and Montague. The adjudication of the commissioners must therefore be regarded as a whole, and cannot be treated as distinct and independent decrees upon matters wholly separate from each other. One portion being contrary to law, and for that reason void, the whole must fall. Commonwealth v. Blue Hill Turnpike, 5 Mass. 420. Commonwealth v. West Boston Bridge, 13 Pick. 196. The defendants, therefore, in constructing them road across the highway, according to the order of June 10th 1850, and not according to the original order of the commissioners, have acted under the authority of an inferior tribunal that exceeded its jurisdiction, and do not show a legal justification for the nuisance charged in the indictment.

Exceptions overruled.